TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 29, 2015



                                       NO. 03-13-00817-CV


              Seton Family of Hospitals, d/b/a Seton Medical Center, Appellant

                                                  v.

                                  Beverly J. Haywood, Appellee




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on November 21, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.